


110 HR 424 IH: To repeal the Military Selective Service

U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 424
		IN THE HOUSE OF REPRESENTATIVES
		
			January 11, 2007
			Mr. Paul (for himself
			 and Ms. Baldwin) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To repeal the Military Selective Service
		  Act.
	
	
		1.Repeal of the Military
			 Selective Service Act
			(a)RepealThe
			 Military Selective Service Act (50 U.S.C. App. 451 et seq.) is repealed.
			(b)Transfers in
			 connection with repealNotwithstanding the proviso in section
			 10(a)(4) of the Military Selective Service Act (50 U.S.C. App. 460(a)(4)), the
			 Office of Selective Service Records shall not be reestablished upon the repeal
			 of the Act. The assets, contracts, property, and records held by the Selective
			 Service System, and the unexpended balances of any appropriations available to
			 the Selective Service System, shall be transferred to the Administrator of
			 General Services upon the repeal of the Act. The Director of the Office of
			 Personnel Management shall assist officers and employees of the Selective
			 Service System to transfer to other positions in the executive branch.
			(c)Termination of
			 sanctions for persons previously subject to
			 registrationNotwithstanding any other provision of law, a person
			 may not be denied a right, privilege, benefit, or employment position under
			 Federal law on the grounds that the person failed to present himself for and
			 submit to registration under section 3 of the Military Selective Service Act
			 (50 U.S.C. App. 453), before the repeal of that Act by subsection (a).
			(d)Conforming
			 amendments
				(1)Title
			 5Title 5, United States Code, is amended as follows:
					(A)By striking
			 section 3328.
					(B)In the table of
			 sections at the beginning of chapter 33, by striking the item relating to
			 section 3328.
					(C)In section
			 5102(b), by striking , including positions and all that follows
			 through those positions.
					(D)In section 5315,
			 by striking the paragraph relating to the Director of Selective Service.
					(2)Title
			 8The Immigration and Nationality
			 Act (8 U.S.C. 1101 et seq.) is amended as follows:
					(A)In section
			 101(a)(19) (8 U.S.C. 1101(a)(19))—
						(i)by
			 striking section 3(a) of the Selective Training and Service Act of 1940,
			 as amended (54 Stat. 885; 55 Stat. 844), or under section 4(a) of the Selective
			 Service Act of 1948, as amended (62 Stat. 605; 65 Stat. 76) or under;
			 and
						(ii)by
			 striking sections or.
						(B)In section
			 237(a)(2)(D)(iii) (8 U.S.C. 1227(a)(2)(D)(iii)), by striking any
			 provision of the Military Selective Service Act (50 U.S.C. App. 451 et seq.)
			 or.
					(C)In section
			 245A(a)(4) (8 U.S.C. 1255a(a)(4))—
						(i)by
			 adding and at the end of subparagraph (B);
						(ii)by
			 striking , and at the end of subparagraph (C) and inserting a
			 period; and
						(iii)by
			 striking subparagraph (D).
						(D)In section 315(b)
			 (8 U.S.C. 1426(b)), by inserting former before Selective
			 Service System.
					(3)Title
			 10Title 10, United States Code, is amended as follows:
					(A)In section
			 101(d)(6)(B), by striking clause (v).
					(B)In section
			 513—
						(i)in
			 subsection (a), by striking (except as provided in subsection
			 (c));
						(ii)by
			 striking subsection (c); and
						(iii)by
			 redesignating subsection (d) as subsection (c).
						(C)In section 523(b),
			 by striking paragraph (7).
					(D)In section
			 641(1)—
						(i)by
			 inserting or at the end of subparagraph (E);
						(ii)by
			 striking subparagraph (F); and
						(iii)by
			 redesignating subparagraph (G) as subparagraph (F).
						(E)In section 651(a),
			 by striking , other than a person deferred under the next to the last
			 sentence of section 6(d)(1) of the Military Selective Service Act (50 U.S.C
			 App. 456(d)(1)).
					(F)In section
			 671(c)(1), by striking and may be established notwithstanding section
			 4(a) of the Military Selective Service Act (50 U.S.C. App.
			 454(a)).
					(G)In section 1049(2),
			 by striking and selective service registrants called for
			 induction.
					(H)In section
			 1475(a)(5), by striking who— and all that follows through the
			 period and inserting who has been provisionally accepted for that
			 duty..
					(I)In section
			 12103—
						(i)in
			 subsection (b), by striking , and who is not under orders to report for
			 induction into an armed force under the Military Selective Service Act (50
			 U.S.C. App. 451 et seq.),; and
						(ii)in
			 subsection (d), by striking and who is not under orders to report for
			 induction into an armed force under the Military Selective Service Act (50
			 U.S.C. App. 451 et seq.), except as provided in section 6(c)(2)(A) (ii) and
			 (iii) of such Act,.
						(J)In section
			 12104(a)—
						(i)by
			 striking or under the Military Selective Service Act (50 U.S.C. App. 451
			 et seq.), in the first sentence; and
						(ii)by
			 striking or under the Military Selective Service Act (50 U.S.C. App. 451
			 et seq.) in the third sentence.
						(K)In section
			 12208(a)—
						(i)by
			 striking or under the Military Selective Service Act (50 U.S.C. App. 451
			 et seq.), in the first sentence; and
						(ii)by
			 striking or under the Military Selective Service Act (50 U.S.C. App. 451
			 et seq.) in the third sentence.
						(L)In section
			 12647—
						(i)by
			 striking who is assigned to the Selective Service System
			 or;
						(ii)by
			 striking assignment or; and
						(iii)by
			 striking the section heading and inserting the following:
							
								12647.Commissioned
				officers: retention in active status while serving as United States property
				and fiscal
				officers
								.
						(M)In the table of
			 sections at the beginning of chapter 1219, by striking the item relating to
			 section 12647 and inserting the following new item:
						
							
								12647. Commissioned officers: retention in
				active status while serving as United States property and fiscal
				officers.
							
							.
					(4)Title
			 20Section 484 of the Higher
			 Education Act of 1965 (20 U.S.C. 1091) is amended by striking
			 subsection (n).
				(5)Title
			 22Section 23 of the Peace Corps Act (22 U.S.C. 2520) is
			 repealed.
				(6)Title
			 26Section 3121(n)(5) of the Internal Revenue Act of 1986 (26
			 U.S.C. 3121(n)(5)) is amended by striking service— and all that
			 follows through such place; and inserting service who has
			 been provisionally accepted for such duty and has been ordered or directed to
			 proceed to such place..
				(7)Title
			 29The Workforce Investment Act of 1998 (29 U.S.C. 2801 et seq.)
			 is amended as follows:
					(A)In section 146 (29
			 U.S.C. 2886)—
						(i)by
			 striking subsection (a); and
						(ii)by
			 striking (b) Period of Enrollment.—.
						(B)In section 189 (29
			 U.S.C. 2939)—
						(i)by
			 striking subsection (h); and
						(ii)by
			 redesignating subsection (i) as subsection (h).
						(8)Title
			 36Section 902(d)(5) of title 36, United States Code, is amended
			 by striking subparagraph (D).
				(9)Title
			 37Title 37, United States Code, is amended as follows:
					(A)In section 209(a),
			 by striking the last sentence.
					(B)In section
			 308e(1)—
						(i)in
			 subparagraph (A), by striking or under section 6(d)(1) of the Military
			 Selective Service Act (50 U.S.C. App. 456(d)(1)); and
						(ii)in
			 subparagraph (B), by striking or section 6(d)(1) of the Military
			 Selective Service Act (50 U.S.C. App. 456(d)(1)).
						(10)Title
			 42(A)Section
			 210(m)(5) of the Social Security Act
			 (42 U.S.C. 410(m)(5)) is amended by striking out service— and
			 all that follows through such place; and inserting
			 service who has been provisionally accepted for such duty and has been
			 ordered or directed to proceed to such place..
					(B)Section 1007(b) of the Legal Services
			 Corporation Act (42 U.S.C. 2996f(b)) is amended by striking out paragraph (10)
			 and inserting in lieu thereof the following new paragraph:
						
							(10)to provide legal
				assistance with respect to any proceeding or litigation arising out of
				desertion from the Armed Forces;
				or
							.
					(e)Effective
			 dateThis Act, and the amendments made by this Act, shall take
			 effect 180 days after the date of the enactment of this Act.
			
